DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: A dispensing device which is configured to be operatively connected to a container storing a plurality of multiparticulates including the features “a chamber comprising a metering surface, the metering surface including a plurality of retaining portions therein; at least one baffle provided in the chamber, the at least one baffle configured to be operable to allow a select number of the plurality of retaining portions to be accessible; an inlet which is configured to allow multiparticulates from the chamber to move into the chamber, thereby allowing multiparticulates to be retained in respective ones of the accessible retaining portions; and an outlet which is configured to allow for removal of the multiparticulates that were retained in the accessible retaining portions“ in combination with the rest of the claim language is not taught by the prior art.
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of dispensing multiparticulates from a container storing a plurality of multiparticulates including the steps “a) providing a dispensing device comprising a chamber, the chamber comprising a metering surface, the metering surface including a plurality of retaining portions therein; b) determining a number of multiparticulates to be dispensed from the container; c) manipulating the dispensing device to cause a select number of the plurality of retaining portions to be accessible in the chamber, wherein the select number of the plurality of retaining portions equals the determined number of mulitparticulates to be dispensed from the container; d) operatively connecting the dispensing device to the container; e) causing multiparticulates from the container to move into the chamber of the dispensing device until each accessible retaining portion within the chamber is retaining a respective multiparticulate; f) if applicable, causing any multiparticulates that moved into the chamber, but which are not retained in an accessible retaining portion, to return to the container; and g) removing the multiparticulates that are retained in the accessible retaining portions from the dispensing device. “ in combination with the rest of the claim language is not taught by the prior art.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: a method of preparing a medicament storage device used for dispensing multiparticulates including the steps “a) providing a container storing a plurality of multiparticulates therein, the container having a cap operatively associated therewith which is configured to close off an opening of the container to contain the plurality of multiparticulates stored within the container; b) removing the cap from the container to open the opening of the container; c) providing a dispensing device having a chamber, the dispensing device configured to retain a select number of multiparticulates in the chamber; d) configuring the dispensing device to retain the select number of multiparticulates in the chamber; e) operatively connecting the dispensing device to the container to allow the select number of multiparticulates to enter the chamber via the opening of the container; and f) securing the cap to the dispensing device to at least partially cover the chamber“ in combination with the rest of the claim language is not taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651